Citation Nr: 1307519	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  04-31 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to June 1973, for which he received an honorable discharge, and from June 1973 to April 1977, for which he received an other than honorable discharge.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim on the basis that new and material evidence sufficient to reopen the claim was not submitted.

The Board also denied the Veteran's petition to reopen his previously denied claim for service connection for a psychiatric disorder in January 2008.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), which, in a November 2008 order granting a Joint Motion for Remand, vacated the Board's decision and remanded the case to the Board for action consistent with the Joint Motion.  

In February 2010, the Board remanded the matter to the RO to complete all necessary efforts to obtain the Veteran's records from the Social Security Administration (SSA).  Then, in March 2011, the Board remanded the appeal for a hearing in accordance with the Veteran's attorney's request.

In October 2012, this hearing was held before the undersigned Veterans Law Judge.  This transcript has been associated with the file.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder, claimed as a nervous condition, was denied by an unappealed September 1978 rating decision.  

2.  The evidence received since the September 1978 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The September 1978 rating decision denying the Veteran's petition to reopen his claim of entitlement to service connection for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.1103 (2012).

2.  As evidence received since the September 1978 rating decision that denied entitlement to service connection for a psychiatric disorder is new and material, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  In this decision, the Board reopens the Veteran's claim for benefits for a psychiatric disorder and remands it for further development.  Thus, a discussion of VA's duties to notify and assist is not necessary.  

In September 1978, the RO denied entitlement to service connection for a psychiatric disorder, claimed as a nervous condition.  At that time he was diagnosed with anxiety neurosis.  There is no medical evidence in the record either for or against the existence of any relationship between that diagnosed disorder and the Veteran's military service and the rating decision does not state the basis for the denial for service connection.  As the Veteran did not appeal, no additional evidence was associated within the file during the appellate period, and no additional service records have been associated with the claims folder, this rating decision is nevertheless final.  See 38 C.F.R. § 3.156.

A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must consider whether the new evidence could reasonably result in substantiation of the claim if VA fulfilled its duty to assist the Veteran with the development of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

Here, at the October 2012 Board hearing, the Veteran alleges continuous symptoms of a psychiatric disorder since military service. He has been diagnosed as having schizoaffective disorder (a chronic disease) among other psychiatric disorders. Specifically, he claims that he took a period of leave from his military intelligence post in Korea, where he served a photograph interpreter and was frequently subjected to traumatic images, to escort his brother to Japan after he was injured in Vietnam.  His brother was in the neurology ward, and the Veteran saw people with severe burns and brain injuries to a level of severity where he expressed surprise that they were still actually alive.  When he returned from that trip, he alleges, something was different.  He began to isolate, had violent episodes, and drank excessively, which he and his family state constituted very out of character behavior for him before he entered his period of military service.  The Veteran also alleges continuous psychiatric symptoms since that time, as well as near-continuous psychiatric treatment beginning in 1972, prior to his second period of service, and continuing from 1978 or 1979 to the present.

This evidence is new, as it has not been previously submitted, and also material, as it tends to show that the Veteran suffers from a psychiatric disorder that had its onset in service.  As the additional evidence is both new and material, the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).
  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder is reopened. 


REMAND

Although the Board sincerely regrets the additional delay in deciding the Veteran's appeal that inevitably will result from this additional remand, further development is necessary to ensure there is a complete record upon which to decide the Veteran's service connection claim on the merits to ensure that he is afforded every possible consideration.

First, the medical evidence clearly demonstrates the presence of several diagnosed mental disorders, the Veteran's hearing testimony raises the possibility of the onset of psychiatric symptoms during the Veteran's first period of service, and the Veteran's testimony on his continuous symptoms indicates that one or more of his currently diagnosed psychiatric disorders may be related to service.  Therefore, as VA has never obtained a medical opinion on the etiology of the Veteran's diagnosed psychiatric disorders, following a review of the entire claims folder, the Veteran should be provided with a VA examination on remand and appropriate etiological opinions should be obtained.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4);.

Secondly, while the Veteran's SSA records have been associated with the claims folder, review of these records shows that a considerable number of pages are illegible due to a printing error.  On remand, a legible copy of these records should be obtained and associated with the claims folder, unless it is determined, and documented in the claims file, that the defect lies with the records on file with the SSA and legible copies cannot be made. 38 U.S.C.A. § 5103A(b)(3), (c)(3); 
38 C.F.R. § 3.159(c)(2), (3).  

Furthermore, records relevant to the Veteran's December 1976 Courts Martial proceedings are in German.  These records should be translated into English and the translations associated with the claims folder as any descriptions of the character of the Veteran's actions pursuant to this charge may be relevant to a medical determination regarding the development of his mental disorder. 

The Veteran has alleged additional mental health treatment in Fort Belvoir, Virginia, and Fort McNair, Virginia, possibly around the time of 1972 or 1973, for symptoms of depression and rage.  The Veteran testified that he was ordered to attend counseling sessions in Fort McNair, but it is not clear whether his treatment in the Fort Belvoir area was civilian or military and voluntary or involuntary.  On remand, the Veteran should be contacted to obtain the necessary identifying information and all reasonable efforts should be taken to obtain the records adequately identified.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)

Lastly, an effort should be made to obtain any outstanding VA mental health treatment records for the Veteran, including records dating from 1978 to August 1997 and records dated since May 2010, as well as any other outstanding relevant records.  38 U.S.C.A. § 5103A(b)(3), (c)(2); 38 C.F.R. § 3.159(c)(2), (3).  As the Veteran contends that he has received continuous mental health treatment since 1978, it is imperative that the RO make all reasonable effort to obtain all outstanding VA mental health treatment records that are not currently in the file.  All efforts to obtain the Veteran's complete VA mental health treatment records should be documented in the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA mental health treatment records from the VA Medical Center in Miami, Florida.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Ask the Veteran to identify (i.e. obtain the names, addresses, and approximate dates of treatment) the medical providers who treated him at Fort Belvoir and Fort McNair in 1972 or 1973.  Also ask if the treatment in Fort Belvoir was voluntary or involuntary and civilian or military.  Ask the Veteran to submit the necessary authorization for all records not in the possession of a federal department or agency, such as civilian doctors' offices.

The Veteran should also be asked to submit all relevant records that he has in his possession.  Make arrangements to obtain all records that are adequately identified and for which signed authorizations have been obtained.

If the records are private treatment records, the RO should make two attempts to obtain the records or make a formal findings that a second request for such records would be futile.  All development efforts should be associated with the claims file.

If the records are being sought from a federal department or agency, efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

3.  Make arrangements to obtain legible copies of the illegible SSA records currently present in the claims folder.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  If it is determined that SSA cannot make legible copies because, for example, their own copies are illegible, a finding of futility should be made.  Otherwise, the non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

4.  Next, take appropriate action to have all pertinent evidence in the claims file written in German translated to English, to specifically include the statements associated with the Veteran's Courts Martial proceedings.  The translated documents should be associated with the claims file.

5.  Then, after all adequately identified and, if necessary, authorized records have been obtained, schedule the Veteran for a VA psychiatric examination.

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  

The examiner is asked to make the following determinations: 

(a) Conduct a thorough and detailed review of the Veteran's service and medical records, including the lay statements of record, and provide a conclusive diagnosis or conclusive diagnoses in accordance with the DSM-IV, reconciling the various past diagnoses of record where applicable.    

If a determination cannot be made with regard to any and all diagnoses identified without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability had its clinical onset during August 1970 to June 1973 or is related to any in-service disease, event, or injury, that occurred from August 1970 to June 1973, to include the Veteran's constant review of disturbing photographs and exposure to other unsettling aspects of working in an intelligence-gathering environment and his experience in the neurology ward with his brother after his brother was injured in Vietnam.  

(c) The examiner should also address whether the Veteran has a personality disorder that was subject to, or aggravated by, a superimposed injury or disease in service (from August 1970 to June 1973) that resulted in additional disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

7.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


